TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00764-CV



                                       John Rady, Appellant

                                                  v.

   BAC Home Loans Servicing, LP; and Mortgage Electronic Registrations System, Inc.,
                                     Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-11-001425, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                                             ORDER


               On April 19, 2013, this Court dismissed this appeal for want of prosecution. On the

same date, we received a letter from appellant that he had made arrangements to pay for the clerk’s

record. The district clerk’s office has confirmed that appellant has paid for the clerk’s record.

Accordingly, we withdraw our opinion dismissing his appeal for want of prosecution and reinstate

the appeal. Appellant’s brief will be due 30 days after this Court’s receipt of the clerk’s record. See

Tex. R. App. P. 38.6.



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: April 23, 2013